United States Court of Appeals
                      For the First Circuit

No. 03-1641

              JASON A. TREMBLAY and RICHARD TREMBLAY,

                      Plaintiffs, Appellees,

                                v.

 WILLIAM E. MCCLELLAN, Individually and Officially as a Corporal
                with the Conway Police Department,

                       Defendant, Appellant,

    DAVID BENNETT, CONWAY POLICE DEPARTMENT, TOWN OF CONWAY,

                            Defendants.


                           ERRATA SHEET

     The opinion of this Court issued on November 20, 2003 is
amended as follows:

     On page 7, line 10, "with whom" should be replaced with "at
whose house"

     On page 14, line 21, the semicolon should be changed to a
comma.